Beck, J.
1. In a suit against a railway corporation for the recovery of damages for personal injuries alleged to have been sustained in consequence of the gross negligence of the defendant’s epnductor in causing the passenger to leave the train at a dangerous place in the nighttime, the same being a place other than that at which he had agreed to stop the train in order that she might alight, an allegation in general terms, that “in her attempt to get out of the place where defendant had carelessly and negligently placed her, she fell into a hole, badly wrenching . her side and back, causing her great pain and suffering, for which she sues?” is subject to attack -by special demurrer on the ground that .the allegations in said paragraph are “indefinite and uncertain;” and unless the defect pointed out by such demurrer be eured by an appropriate amendment, the same should be stricken. •' •
2. Except as to the facts alleged in the paragraph referred to, the issues made by the petition in this case and the general and special demurrers thereto are substantially identical with those made in the case, of Williamson v. Central Ry. Co., ante, 125;- and the -rulings there made are controlling in this case.

Judgment reversed.


All 'the Justices concur, except Fish, C. J., absent.